Citation Nr: 1647715	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 2011, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 27, 2011, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to December 1955. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2008, the Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus.

2.  In May 2009, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal that decision, but he submitted new and material evidence within the one-year appeal period.

3.  In September 2009, the RO confirmed and continued the denial of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal that decision, but he did submit new and material evidence within the one-year appeal period.

4.  In October 2010, the RO confirmed and continued the denial of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal that decision, but he did submit new and material evidence within the one-year appeal period.

5.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral hearing loss and tinnitus arose on July 21, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 21, 2009, for the grant of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2015).

2.  The criteria for an effective date of July 21, 2009, for the grant of service connection for tinnitus have been met. 38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the Veteran is challenging the effective date assigned following the grant of service connection for bilateral hearing loss and tinnitus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to an earlier effective date.

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and, therefore, appellate review of this claim may proceed without prejudicing the Veteran.  There has been no allegation otherwise. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has claimed that he is entitled to an effective date prior to January 27, 2011, for the grant of service connection for bilateral hearing loss and tinnitus.  During the August 2016 hearing, the Veteran's representative argued that he should be afforded an effective date in 2008, based on an informal claim.  The Veteran contended that the effective date should be in October 2010, based on the date of a private physician's opinion.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).  This provision is not applicable to this case, as a claim for service connection for bilateral hearing loss or tinnitus was not received within one year of the Veteran's separation from service.  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim. 38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran and his representative have not specifically alleged CUE in the prior final decisions.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  That is, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a statement of the case), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Court has also indicated that § 3.156(b) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met. See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the Veteran of an earlier effective date associated with the claim. See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in: earlier effective date claims, claims to reopen, claims involving CUE, and questions regarding the timeliness of an NOD or appeal.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C. 5101 (a); 38 C.F.R. § 3.151.  The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, for claims filed prior to March 24, 2015, VA is required to identify and act on informal claims for benefits. See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations. See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision. See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the Veteran initially filed an informal claim for service connection for bilateral hearing loss and tinnitus in July 2008.  The RO denied those claims in a May 2009 rating decision, finding that there was insufficient evidence of hearing loss or tinnitus.  At the time of the May 2009 rating decision, the evidence before the RO included the Veteran's service treatment records, service personnel records, an October 2008 private treatment record, a November 2008 private physician's statement for consideration of aid and attendance or housebound benefits, and a December 2008 statement from the Veteran.  The RO noted that the service treatment records did not document any complaints, findings, treatment, or diagnosis of hearing loss or tinnitus.  There was also no evidence showing that he had current hearing loss or tinnitus that was related to his military service.

Within one year of the May 2009 rating decision, in July 2009, the Veteran submitted private medical evidence that showed he had a diagnosis of asymmetrical sensorineural hearing loss and complaints of tinnitus for many years with a history of noise trauma due to twelve years as a gunner's mate in the Navy.  In addition, he submitted a July 2009 statement, in which a private otolaryngologist opined that the Veteran's hearing loss was "definitely due to military noise exposure."  He also stated that the Veteran reported that his ears rang and he had hearing loss before he separated from service.  As such, 38 C.F.R. § 3.156(b) applies, and the May 2009 rating decision did not become final.

In a September 2009 rating decision, the RO confirmed and continued the denial of the claims of service connection for bilateral hearing loss and tinnitus.  In particular, the RO noted that the DD-214 did not document evidence of acoustic trauma and that the service treatment records were negative for any treatment or diagnosis of hearing loss and tinnitus. Although the private medical evidence submitted by the Veteran showed bilateral hearing loss and tinnitus, the RO found that there was no evidence of a nexus or link between his bilateral hearing loss or tinnitus and his military service.

The RO did receive additional evidence within one year of the September 2009 rating decision.  Specifically, in November 2009, the Veteran submitted a statement from a friend, A.G.G. (initials used to protect the Veteran's privacy).  In the statement, Mr. G. wrote that he remembered the Veteran's complaints of ringing in his ears on several occasions during his service as a gunner's mate.  He also stated that it was a common complaint among gunner's mates who served aboard combatant ships.  

In an October 2010 rating decision, the RO confirmed and continued the previous denial of the claims for service connection for bilateral hearing loss and tinnitus.  The RO found that, although the statement from Mr. G. was new, it was not material.  The RO acknowledged that Mr. G. noted the Veteran's complaints of ringing in his ears during service; however, there remained no evidence of a nexus or link between the Veteran's bilateral hearing loss or tinnitus and his military service.  

On November 9, 2010, the Veteran submitted a statement in which he requested that the RO reconsider his bilateral hearing loss and tinnitus claims.  He also provided a private statement dated in October 2010 from his private otolaryngologist.  In the statement, the physician wrote, "I believe now, as I did when I examined you, that your hearing loss and tinnitus are related to your military service in a definite way.  The fact that you were a gunner's mate certainly supports that, but I cannot make a blanket statement about a service position and the certainty of hearing loss in every person who participated in the military service in that position."  As such, 38 C.F.R. § 3.156(b) applies, and the May 2009 rating decision did not become final.

On January 27, 2011, the Veteran filed an application reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.  He was afforded a VA examination in May 2011 at which time the examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were due to military noise exposure because the Veteran was exposed to loud, repeated gunfire as a gunner's mate.  

In a June 2011 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus and assigned a 60 percent evaluation and a 10 percent evaluation, respectively, effective from January 27, 2011.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to an effective date of July 21, 2009, for the grant of service connection for bilateral hearing loss and tinnitus.  As previously noted, the prior rating decisions did not become final because the Veteran had submitted new and material evidence following the issuance of each of those decisions. 38 C.F.R. § 3.156(b).  Thus, the July 2008 claim remained pending, and the resolution of this appeal rests on the date that entitlement arose.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis. See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011). These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation. See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested. Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers. McGrath, 14 Vet. App. at 35.

The RO based its determination to grant service connection on the results of the May 2011 VA examination.  The examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were due to military noise exposure because the Veteran was exposed to loud, repeated gunfire as a gunner's mate. In so doing, he considered the Veteran's own reported history, a review of medical records, and a physical examination and noted that the Veteran reported having hearing loss and tinnitus since 1963 as well as noise exposure.

In his original application, the Veteran did not specify the onset or cause of his hearing loss and tinnitus.  There was also no evidence showing that the Veteran had hearing loss as defined by 38 C.F.R. § 3.385.  Moreover, private medical records dated in October 2008 indicated that the Veteran did not have hearing problems.    

The record does contain private medical records that were received in July 2009.  A June 2009 private medical record indicated that the Veteran had asymmetrical hearing loss.  There was no mention of tinnitus, nor did the report provide any audiogram results or discuss the cause of the hearing loss.  A July 2009 private medical record provided the first evidence of hearing loss meeting the requirement of 38 C.F.R. § 3.385.  It was also noted that the Veteran had tinnitus for many years, as well as a history of noise exposure as a gunner's mate.  In a letter received on July 21, 2009, Dr. B. also provided a positive nexus opinion.  Thus, the earliest evidence showing that the Veteran had a disability as defined by VA and suggesting that he had a current disability related to noise exposure in service was received on July 21, 2009.  

Although the VA examiner did not render the opinion resulting in the grant of service connection until May 2011, he based that determination on evidence of record that had been received as early as July 21, 2009. McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that he is entitled to an effective date of July 21, 2009, for the grant of service connection for hearing loss and tinnitus.

During the October 2016 hearing, the Veteran indicated that he believed that he should be granted service connection effective from October 2010.  Thus, the above determination satisfies his claim.  However, his representative believed that the effective date should go back to the date of the informal claim filed in 2008.  He essentially argued that VA had failed in its duty to assist the Veteran by not providing him with a VA examination after he filed his original claim for service connection for bilateral hearing loss and tinnitus in July 2008.   VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Without evidence of hearing loss or tinnitus and an in-service injury, disease, or event to link his claimed disabilities to service, a VA examination was not warranted at that time.  Rather, for the reasons discussed above, a VA examination was not needed until July 2009 when the first evidence was received showing a current disability, noise exposure in service, and an indication that the disorders may be related to the Veteran's military service.  


ORDER

An effective date of July 21, 2009, for the grant of service connection for bilateral hearing loss is granted.

An effective date of July 21, 2009, for the grant of service connection for tinnitus is granted.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


